Works, J., concurring.
It is held in Hawley v. Delmas, 4 Cal. 196, and cases following it, that an affidavit alleging, in the language of the statute, that the indebt-, edness is “ upon a contract express or implied,” is insufficient, because, being in the alternative, it fails to show that it is upon either an express or an implied contract. An account stated may be “ a contract express or implied.” Therefore an affidavit alleging that it is an account stated is identical with the one held to be bad, *180because it in effect avers that the indebtedness is upon either an express or an implied contract, and is directly within the cases referred to. But in my judgment, the affidavit in Hawley v. Delmas was sufficient under the statute. It is totally immaterial whether the contract is express or implied, as the right of the attaching creditor is precisely the same in either case. The fact of the indebtedness upon contract is the material thing to be alleged; therefore, to say that the defendant was indebted upon contract, éxpress or implied, should, in my judgment, have been held sufficient.
In the case of Klenk v. Schwalm, 19 Wis. 111, such an affidavit was held to be sufficient under a statute precisely like our own. For the reason that I do not concur in the rule laid down in the earlier cases referred to, I am of opinion that the affidavit here is sufficient, but if those cases are to be adhered to, I am unable to see how we can do otherwise than to hold the affidavit to be insufficient.